Citation Nr: 0712366	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-38 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
in which the RO denied the veteran's claim of service 
connection for PTSD.  In January 2004, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in October 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2004.

In November 2005, after the RO's September 2005 certification 
of the appeal to the Board, the appellant submitted 
additional evidence to the Board, some of it duplicative of 
evidence already in the record, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2006).

In April 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence that the veteran meets, or 
ever has met, the diagnostic criteria for PTSD.






CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a September 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD.  That letter also advised the appellant 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA, as well as the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  This letter clearly meets the VCAA's 
timing requirements.  

While the RO has not notified the veteran of information 
pertaining to the assignment of disability ratings or 
effective dates, as required under Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the veteran.  
As the Board's decision herein denies the claim for service 
connection, no effective date or higher rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
July 1954 discharge examination, and his post-service 
outpatient treatment records from the Vet Center in Warwick, 
Rhode Island, and from the VA Medical Center (VAMC) in 
Providence, Rhode Island.  

The Board notes that the veteran's service records are not 
available, and that the record does not clearly establish 
that all actions required to complete the search for 
alternate records has been accomplished.  However, given the 
basis for the denial of service connection in this case-the 
fact that competent evidence does establish any current 
diagnosis of the disability for which service connection is 
sought-a remand for further action in this regard is 
unnecessary.  The Board also points out that  neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West  2002); 
38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).

In this case, there is no medical diagnosis of PTSD.  The 
only documented psychiatric treatment of record was between 
June 2002 to September 2002, and from March 2005 to August 
2005 at a Veterans (Vet) Center in Warwick, Rhode Island.  
Those records include letters dated in August 2002 and 
September 2002 from B.G., LICSW, BCD.  In those letters, the 
licensed social worker states that the Korean War veteran was 
evaluated for PTSD in June and July 2002, but that the 
veteran was unable to provide sufficient history to meet the 
diagnostic criteria for PTSD.  He did not report PTSD 
symptoms with the exceptions of occasional nightmares, 
startle response and difficulties with relationships.  A July 
2002 Vet Center record reflects a diagnosis of anxiety and/or 
depression secondary to medical issues; the veteran had 
recently completed a course of chemotherapy for cancer.  The 
veteran apparently did not wish further evaluation and/or 
treatment at the Vet Center in either 2002 or 2005, as the 
records indicate that, in both years, his case was closed.

In short, the claims file contains no competent evidence that 
PTSD has ever been diagnosed, and neither the appellant nor 
his representative has identified or alluded to the existence 
of any medical evidence reflecting a diagnosis of PTSD.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions.  However, as a layperson without 
the appropriate medical training and expertise, the appellant 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as the diagnosis of the 
disability for which service connection is sought.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

In the absence of competent evidence of the claimed 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  Here, the claim must be denied because the first, 
essential criterion for establishing service connection for 
PTSD, pursuant to 38 C.F.R. § 3.304(f), is not met.  As such, 
the Board need not address whether the remaining regulatory 
requirements-evidence of an in-service stressor and of a 
link between the stressor and the PTSD-are met.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent 
evidence of the disability for which service connection is 
sought, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.  
App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


